DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Hunter on 03/23/2021.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) An actuation assembly for a tubular string mounted barrier valve, comprising: 
a housing; 
a double acting piston within the housing operably connected to a valve member such that movement of said piston in a first direction opens the barrier valve and movement of said piston in a second direction closes the barrier valve; 
opposed compartments defined within the housing on opposed sides of the double acting piston, the opposed compartments comprising a first compartment and a second compartment; 
a hydraulically operated valved manifold comprising an inlet pressure source fluidly coupled to a central flowbore of the tubular string and which passes 
said manifold further selectively directing said inlet pressure source into said second compartment via actuation of at least one valve within the valved manifold to flow fluid from the first compartment to the lower pressure location as the double acting piston is moved in a second direction.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the claim recites a valve actuation system using a manifold which is actuated by fluid communicated through the main bore of the connected tubular.  While manifold actuation using similar structures are known in the prior art (see Guven 2010/0206579, Loretz 2009/0065218, and Vick 2015/0233209), such references do not include any teachings related to the use of the central bore of the tubular string for actuating the valves through the manifold.  Additionally, it would not have been obvious to modify the system to include such a feature without substantial redesign of the fluid inlet driving mechanism or flow control systems and would require an improper degree of hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676